The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/1/2022, with respect to the rejection(s) of claim(s) 57,58,61-63 under 102(b) have been fully considered but are not persuasive.  
Applicant argues (see Remarks, pages 4-5) that Leroux fails to disclose a fixator that extends only partially around the body of the biocompatible implant so as to form a discontinuous structure around the body.  Examiner respectfully disagrees because Leroux discloses the stabilizer as “substantially disc shaped; however, the shape of the stabilizer is in no way limited to such shape” (column 10 lines 6-8) and “at least one stabilizer positioned at least partially about the outer surface”, and “at least one stabilizer is positioned substantially about the generally spherical or ellipsoidal body” (column 9 lines 5-67).  Examiner maintains the language “at least partially about the outer surface” encompasses a discontinuous structure that does not completely encircle the body as “about” and “around” are analagous.  Furthermore, the disclosure of at least one stabilizer describes a discontinuous structure around the body.  Finally, the claim limitation “discontinuous structure around the body” is met by an annular disc that doesn’t surround the entire body as opposed to the shell of a golf ball which is a continuous structure around the core. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 57-58,61-63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leroux et al. USPN 6478822.
Regarding claims 57-58 Leroux discloses a biocompatible, non-inflatable implant (columns 12-13 describe titanium, among other materials) comprising a shape conforming to a sphere (see spherical body 20 in Figures) having a circumference of at least 15mm (col. 3 lines 62-64), and Leroux discloses a fixator (stabilizer 30, Fig 1) which may include one or more openings and/or cavities which would be capable of receiving sutures or staples to assist fixation of the implant as well as a central opening (through hole for receiving spherical implant (Figure 1) if the stabilizer is an annular ring attached to the implant body (column 10 lines 39-59 and column 13 lines 35-43). Leroux discloses fixator (stabilizer 30, Fig 1) as “substantially disc shaped; however, the shape of the stabilizer is in no way limited to such shape” (column 10 lines 6-8) and “at least one stabilizer positioned at least partially about the outer surface”, and “at least one stabilizer is positioned substantially about the generally spherical or ellipsoidal body” (column 9 lines 5-67).  Examiner maintains the language “at least partially about the outer surface” encompasses a discontinuous structure that does not completely encircle the body as “about” and “around” are analogous.  Furthermore, the disclosure of at least one stabilizer describes a discontinuous structure around the body.  Finally, Examiner interprets the claim language to read on an annular disc because the disc does not surround the entire spherical body.

Regarding claims 61-63, the device may comprise a variety of one or more materials.  See paragraph spanning column 4 lines 25-42 and columns 12-13.  The recited materials include homogenous materials, may be the same material throughout, and the implant material may be destructible by stomach acid.
Regarding the functional or intended use recitations of claim 57 (adapted to receive suture or staples to fixate the implant; configured to be fully invaginated, function as a movement restriction device preventing the cardia sphincter from sliding through the patient’s diaphragm when implanted) and claim 63 (destructible by stomach acid), the device of Leroux structurally meets the limitations of the claims and is fully capable of being used in the manner as claimed in accordance with MPEP 2114:
II.MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3888461 discloses in Figure 3 a sphere 3 with fixator 5.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774